ELECTRONIC RECORD
                                                                           l¥ZB-l¥

COA #      02-13-00018-CR                        OFFENSE:        OTHER CRIMINAL


           Aleksandr Goukasian v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 2


DATE: 09/18/2014                 Publish: NO     TC CASE #:      1215851D




                        IN THE COURT OF CRIMINAL APPEALS


         Aleksandr Goukasian v. The State of
STYLE:   Texas                                        CCA#:


     APP£l.k-4NT>£>                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:    (7^/01 /SU?'f                                SIGNED:                           PC:

JUDGE:      filA U*U*^                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD